Case 4:19-cr-00137-O Document 11 Filed S228 x Page fpf ty PagelD 19

 

aT co
IN THE UNITED STATES DISTRICT CURT NDI TOR TEXAS
FOR THE NORTHERN DISTRICT OF TEED

FORT WORTH DIVISION po

FEB 12 2019

 

UNITED STATES OF AMERICA |
CLERK, U.S. DISTRICT COURT

V. No. 4:19-MJ- of @y —_ —

 

 

 

MICHAEL SEWELL (01)

 

WARRANT FOR ARREST SeALe uw 9
re EXECUTE
TO: The United States Marshal and \ BN i \L EXEC

Any Authorized Officer of the United States

YOU ARE HEREBY COMMANDED to arrest MICHAEL SEWELL, and bring
him forthwith to the nearest available magistrate to answer a Complaint charging him with
providing, attempting to provide, and conspiring to vo G material support or resources

  

ye
at Fort Worth, Texas on this the 7 day of February, 2019.

 

 

This warrant was received and executed with the arrest of the above-named
defendant at 6.3%,

 

DATE RECEIVE NAME AND TITLE OF SIGNATURE OF
2/19 ARRESTING OFFICER: | ARRESTING OFFICER

 

 

 

 

 

 

| Le
DATE OF ARREST: a9 Levin Crabs) Speejal LL |
we ”
FbP
